Title: To George Washington from Major General Alexander McDougall, 3 November 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir,
    Camp Second Hills [New Milford, Conn.] Novr 3d 1778.
  
  Since I had the Honor to address you last, I was favoured with your Excellencys Commands of the 24th Ultimo; throˆ Farmington. If the Enemy had appeared in the neighbourhood of Connecticut, or near it, I should not have considered the spirit of my first orders, binding to remain at Hartford, till I should receive others, as I knew the object of marching the Troops, from Fredericksburgh and Danbury, was to be in readiness, to oppose the Enemies opperation to the Eastward. But I am happy, that all doubt is removed on that head. Upon reviewing the opinion I gave you, on the Subject of the Questions proposed to the Council of war; I find, I reasoned on the Enemies force in Newyork and its dependences, to be 15,000; which Is A mistake; For they are placed by your Excellency, at 13,000. As this makes the Force of the Enemy, 2,000 less, than the Ground on which I advised, a third of our Army, to be quartered in Jersey; the reasons on which I gave that advice, are more conclusive; and in my opinion, that measure will not be attended with any danger to the Army, or the Corps, which may winter in that State. Althoˆ the weather has been fine for carting Since I came here, and the roads in Good order, Yet the Division has not had two days flour in Store; at any one time; which Strengthens my apprehentions, of the impartcability of Substining the whole Army, on the East of Hudsons River; when the former will be bad, and the Latter much injured; and rendered, very difficult. The advanced Season now, makes it morally, certain, that the Enemy will not carry on, any Capital opperations in the United States, East of N. York; this Campaign. The Cloathing of Col. Putnams regiment, is at Fish Kill; and as the weather is growing cold, wishes to know, whether it is your  
    
    
    
    pleasure, he should Send for them; or wait the Probability, of being ordered nearer the river, with his Corps? There are more Furloughs, on the face of the returns of this Division, than I am perswaded is agreeable to you. I beg for directions on that Subject; I have given none to privates. I have a good report of Lieut. Col. Hales, repairing the roads, from New-Miford to Litchfield; the route to Farmington. A Party is a Second time, on those from this, to wood bury; who will soon meet one, under Major Gravenor returning from Farmington. As the roads from Kings Ferry to Danbury; and from the former to Fish Kill, will be much frequented by the Carriags of the Army, while it is, or any part of it, on the east Side of the River; I sumbit it to your consideration, whether Parties Should not be Sent on those roads, before the winter Setts in; the Small loose Stones are very distructive to our Carriages and Horses.
I have the pleasure to inform you, the Troops are very healthy, and no important Complaints against them; not a Single pannel of Fence has been destroyed, Since we marchd, I take the Liberty to inclose the Proceedings of a Brigade Court Martial, as I have doubts, whether I am authorized, to confirm them? The Prisoner under Sentence of death, Sent here to be executed, made his escape, I fear by the Colution, or Conivance of the Guard, or Some part of it; notwithstandg I gave the most positive written orders to the officer, to take the utmost care of him. The Centeries have been tried, by a General Court Martial of the Division; but the proceedings have not been brought in; when they are, I shall transmit them.
I have Spared the Forage on, and near the Road, while I have been here, for obvious reasons; and consumed, that from a distance in the Vicinity. This being now near expended, as well as vegatables and other Comfortable necessaries for the Troops, I have determined, to move Six, or seven miles towards woodbury, for the greater conveninency of those articles; if I receive no orders to the Contrary. It is with extreame reluctance I ask leave of absence, from the Army, having always considered it as my home, since I had Connection with it; and indeed now, have no other. But as Mrs Macdougall has been very ill at Hartford; and is yet not intirely recove[re]d; if the Division is ordered, westward, to Winter Quarters, I shall then wish for leave for Six days; after it is put in motion. Before it is three days on its ground I shall join it. But if there should be the least difficulty on your mind, against it, I will not ask it; For as long as I am in the Service; I dont wish it to suffer, by my private concerns, while I am able to do my duty. I have the Honor [to] be with great truth and regard, Your Exellency’s most Humble Servant

  Alexr McDougall

 